DETAILED ACTION
The amendment and RCE filed on 03/16/2022 has been entered and fully considered. Claims 1-20 are pending, of which claims 1 and 20 are amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (EP 3043148, IDS).
Regarding claim 1, Sakai discloses an information processing apparatus (abstract) comprising:
a fluorescence signal acquisition unit that acquires a plurality of fluorescence spectra (Fig. 3(B), par [0024]), the fluorescence stained specimen being created by staining a specimen with a fluorescence reagent (par [0022]);
a link unit that generates a linked fluorescence spectrum by linking at least parts of the plurality of fluorescence spectra to each other in a wavelength direction (prestored reference spectrum) (Fig. 3(A), par [0033]);
a separation unit that separates the linked fluorescence spectrum into spectra for every fluorescent substance using a reference spectrum including a linked autofluorescence reference spectrum in which spectra of autofluorescent substances in the specimen are linked to each other in the wavelength direction and a linked fluorescence reference spectrum in which the spectra of the fluorescent substances in the fluorescence stained specimen are linked to each other in the wavelength direction (Fig. 3(C), par [0042][0047]); and 
an extraction unit that adjusts the linked autofluorescence reference spectrum using the separated spectra for every fluorescent substance wherein the separation unit is configured to generate a separation result based, at least in part, on the adjusted linked autofluorescence reference spectrum (par [0035]).
Sakai discloses that “More specifically, for example, a detection value y1 of the photodetector x1 can be approximated with a sum y(x1) of the sum of a value obtained by multiplying the fluorescence intensity X1 (x1) of the fluorochrome 1 by the coefficient  a1 to the fluorescence intensity XL(x1) of the fluorochrome L by the coefficient aL and the sum of a value obtained by multiplying the fluorescence intensity XL+1(x1) of the autofluorescence (L + 1) by the coefficient aL+1 to the fluorescence intensity XM(x1) of the autofluorescence M by the coefficient aM. The fluorescence spillover coefficient ak (k = (L + 1) to M) for the photodetector x1 corresponds to the emission intensity of the autofluorescence. Note that L is an integer ranging from 1 to M and is set in accordance with the number of fluorochromes being in use and the number of subpopulations of the microparticle in the sample.” (par [0035]). Here, Sakai discloses adjusts (adjusts coefficient aL+1 to aM) the linked autofluorescence reference spectrum ((XL+1(x1) to XM(x1)) using the separated spectra for every fluorescent substance (from 1 to L).
Sakai does not specifically disclose a plurality of excitation lights having different wavelengths and irradiated to a fluorescence stained specimen. However, since the plurality of fluorophores have absorption peaks having different wavelength, a plurality of excitation lights having different wavelengths corresponding to the wavelength of the absorption peak would generate most of the fluorescence emission intensity of the fluorophores. Thus, it would have been obvious to one of ordinary skill in the art to use a plurality of excitation lights having different wavelengths and irradiated to a fluorescence stained specimen labeled with plurality of fluorophores, in order to obtain the most of the fluorescence emission intensity.
Regarding claim 2, Sakai discloses that wherein the extraction unit extracts the linked autofluorescence reference spectrum from a linked autofluorescence spectrum generated by linking at least parts of a plurality of autofluorescence spectra to each other in the wavelength direction (par [0036][0042]), the plurality of autofluorescence spectra being acquired by irradiating a section with excitation light, and the section being the same as or similar to the specimen (par [0033]). Again, it would have been obvious to one of ordinary skill in the art to irradiate a section with the plurality of excitation light, in order to obtain the corresponding autofluorescence at the plurality of excitation light.
Regarding claim 3, Sakai discloses that wherein the extraction unit extracts the linked autofluorescence reference spectrum by performing nonnegative matrix factorization using the linked autofluorescence spectrum generated by linking at least parts of a plurality of autofluorescence spectra to each other in the wavelength direction (par [0038]), the plurality of autofluorescence spectra being acquired by irradiating the section with excitation light, and the section being the same as or similar to the specimen (par [0033]). Again, it would have been obvious to one of ordinary skill in the art to irradiate a section with the plurality of excitation light, in order to obtain the corresponding autofluorescence at the plurality of excitation light.
Regarding claim 4, Sakai discloses that wherein the extraction unit extracts the linked autofluorescence reference spectrum by setting an initial value in the non-negative matrix factorization using an autofluorescence spectrum acquired in advance (par [0038]).
Regarding claim 5, Sakai discloses that wherein the separation unit separates the linked fluorescence spectrum into the spectra for every fluorescent substance using any one of a least square method or a weighted least square method using the reference spectrum (par [0042]).
Regarding claim 6, Sakai discloses that wherein the separation unit separates the linked fluorescence spectrum into the spectra for every fluorescent substance by setting a matrix representing the linked fluorescence spectrum as Signal (yi), setting a matrix representing the reference spectrum as St (X), setting a matrix representing a color mixture rate of each of the reference spectra in the linked fluorescence spectrum as a, and calculating the matrix a (a) representing the color mixture rate when a sum of squares of values represented by the following Equation (1) becomes minimum (Eq. 2, par [0042]).
Regarding claim 8, Sakai discloses that wherein the separation unit separates the linked fluorescence spectrum into the spectra for every fluorescent substance using the reference spectrum including the linked autofluorescence reference spectrum and the linked fluorescence reference spectrum, which are calculated on a basis of the number of fluorescent molecules or the number of antibodies bound to the fluorescent molecules, or the reference spectrum including the linked autofluorescence reference spectrum and the linked fluorescence reference spectrum for each of the fluorescent molecules or for each of the antibodies (par [0031] [0042]).
Regarding claim 9, Sakai discloses that wherein the separation unit separates the linked fluorescence spectrum into the spectra for every fluorescent substance by performing non-negative matrix factorization on the linked fluorescence spectra (par [0038]).
Regarding claim 10, Sakai discloses that wherein the separation unit specifies a correspondence between the fluorescent substance and the extracted spectrum by calculating a product moment correlation coefficient with an initial value used for the non- matrix factorization for a spectrum extracted by the nonnegative matrix factorization (par [0038][0042]).
Regarding claim 11, Sakai discloses that wherein the link unit corrects the plurality of fluorescence spectra, and links at least parts of the plurality of fluorescence spectra after being corrected to each other in the wavelength direction (an i-th photodetector) (par [0042][0043]).
Regarding claim 12, Sakai discloses that wherein the link unit corrects intensities of the plurality of fluorescence spectra (par [0042][0043]).
Regarding claim 13, it is conventional to correct the intensities of the plurality of fluorescence spectra by dividing the plurality of fluorescence spectra by an excitation power density, because the intensity of fluorescence is positively related to the excitation power density.
Regarding claim 14, it is conventional to correct a wavelength resolution of at least one of the plurality of fluorescence spectra to a wavelength resolution different from a wavelength resolution of another fluorescence spectrum for comparison purpose.
Regarding claim 15, Sakai discloses that wherein the link unit extracts fluorescence spectra in wavelength bands including intensity peaks from each of the plurality of fluorescence spectra, and generates the linked fluorescence spectrum by linking the extracted fluorescence spectra to each other (par [0042]).
Regarding claim 16, Sakai discloses that wherein the linked fluorescence spectrum is discontinuously linked in the wavelength direction among the plurality of fluorescence spectra (Fig. 3(A)(B)).
Regarding claim 17, Sakai discloses that wherein the fluorescence signal acquisition unit acquires first image data which is obtained by imaging the fluorescence stained specimen and includes the plurality of fluorescence spectra (Fig. 3(A)(B), par [0042]), and
the separation unit separates the first image data into the spectra for every fluorescent substance by performing non-negative matrix factorization on a first Gram matrix of the first image data (par [0038][0042]).
Regarding claim 18, Sakai discloses that wherein the separation unit calculates the first Gram matrix by convolving a second Gram matrix of each of a plurality of second image data obtained by dividing the first image data (par [0043][0046]).
Regarding claim 19, Sakai discloses that wherein the fluorescence signal acquisition unit acquires first image data by imaging the specimen that is nonstained and irradiated with the excitation light (par [0033]), and the extraction unit extracts the spectra for every autofluorescent substance from the first image data by performing non-negative matrix factorization on a first Gram matrix of the first image data, and updates the linked autofluorescence reference spectrum using the extracted spectra for every autofluorescent substance (par [0038][0042][0046]).
Regarding claim 20, Sakai discloses a microscope system comprising: 
a light source that irradiates a fluorescence stained specimen with an excitation light having different wavelengths (par [0054]), the fluorescence stained specimen being created by staining a specimen with a fluorescence reagent (par [0022]); 
an imaging apparatus that acquires a plurality of fluorescence spectra (par [0054]); and 
a software used for processing using the plurality of fluorescence spectra (par [0056]), wherein the software is executed on an information processing apparatus (par [0056]), and realizes:
generating a linked fluorescence spectrum by linking at least parts of the plurality of fluorescence spectra to each other in a wavelength direction (Fig. 3(A)(B), par [0033]);
separating the linked fluorescence spectrum into spectra for every fluorescent substance using a reference spectrum including a linked autofluorescence reference spectrum in which spectra of autofluorescent substances in the specimen are linked to each other in the wavelength direction and a linked fluorescence reference spectrum in which the spectra of the fluorescent substances in the fluorescence stained specimen are linked to each other in the wavelength direction (Fig. 3(C), par [0042][0047]); and
updating the linked autofluorescence reference spectrum using the separated spectra for every fluorescent substance (par [0036]).
Again, Sakai does not specifically disclose a plurality of excitation lights having different wavelengths and acquires a plurality of fluorescence spectra corresponding to each of the plurality of excitation lights. However, since the plurality of fluorophores have absorption peaks having different wavelength, a plurality of excitation lights having different wavelengths corresponding to the wavelength of the absorption peak would generate most of the fluorescence emission intensity of the fluorophores. Thus, it would have been obvious to one of ordinary skill in the art to use a plurality of excitation lights having different wavelengths and acquires a plurality of fluorescence spectra corresponding to each of the plurality of excitation lights, in order to obtain the most of the fluorescence emission intensity.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose that wherein the separation unit sets an upper limit value at which weighting is not performed as an Offset value and replaces the matrix St representing the reference spectrum in Equation (1) with a matrix St represented by the following Equation (2), in a case of using the weighted least square method. Examiner does not have evidence to show that the limitation is fairly suggested by the prior art.

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that “However, Sakai is silent with regard to adjusting the linked autofluorescence reference spectrum. Sakai describes that the autofluorescence spectrum can be obtained by preparing a sample that is not labeled every time a measurement is conducted (paragraph 0033). Sakai also describes that a prestored reference spectrum may be used (paragraph 0033). But Sakai does not describe adjusting the prestored reference spectrum, much less adjusting the prestored reference spectrum using separated spectra for every fluorescent substance. Sakai does not teach this feature.” (remark, page 10, par 1)
Examiner respectfully disagrees. Sakai discloses that “More specifically, for example, a detection value y1 of the photodetector x1 can be approximated with a sum y(x1) of the sum of a value obtained by multiplying the fluorescence intensity X1 (x1) of the fluorochrome 1 by the coefficient  a1 to the fluorescence intensity XL(x1) of the fluorochrome L by the coefficient aL and the sum of a value obtained by multiplying the fluorescence intensity XL+1(x1) of the autofluorescence (L + 1) by the coefficient aL+1 to the fluorescence intensity XM(x1) of the autofluorescence M by the coefficient aM. The fluorescence spillover coefficient ak (k = (L + 1) to M) for the photodetector x1 corresponds to the emission intensity of the autofluorescence. Note that L is an integer ranging from 1 to M and is set in accordance with the number of fluorochromes being in use and the number of subpopulations of the microparticle in the sample.” (par [0035]). Here, Sakai discloses adjusts (adjusts coefficient aL+1 to aM) the linked autofluorescence reference spectrum ((XL+1(x1) to XM(x1)) using the separated spectra for every fluorescent substance (from 1 to L).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797